*378OPINION.
Van Fossan :
The primary question for determination is whether or not the purchaser and assignee of a perpetual lease of real property may deduct from income depreciation upon the building, machinery and equipment erected on the premises by the original lessees, pursuant to covenants so providing and requiring that the building, or others of equal or greater value, be maintained and kept upon the premises at all times, where the purchaser and assignee assumes all the obligations and covenants of the perpetual lease imposed upon the lessees, and the building and improvements are used by him in earning the income to be taxed. Substantially the same question was before the Supreme Court in the case of Weiss v. Wiener, 279 U. S. 333, decided April 22, 1929, in which the court held that depreciation was not allowable under such circumstances. See also William J. Ostheimer, 1 B. T. A. 18; Brevoort Hotel Co., 1 B. T. A. 132; Belt Railway Co. of Chicago, 9 B. T. A. 304; and Ohio-Clover Leaf Dairy Co., 13 B. T. A. 1320.

Judgment will he entered for the respondent.